DETAILED ACTION

The preliminary amendments filed on 02/26/2019 have been entered.

Claim Objections

Claim 20 is objected to because of the following informalities: In claim 20, line 4, the applicant recites “a rotary steerable tool of claim 1” This phrase is confusing. The Examiner will assume that the applicant means “the rotary steerable tool of claim 1” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2, lines 2-3, the applicant recites “at least one steering actuator”. It is not clear if the applicant is referring to the actuator recited in claim 1 line 4 or a different 
In claim 10, lines 9-10, the applicant recites “the other portions of the steering assembly”. There is insufficient antecedent basis for this feature in the claim. Claims 11-18 are also rejected as being dependent on claim 10.
In claim 12, line 2, the applicant recites “at least one steering actuator”. It is not clear if the applicant is referring to the actuator recited in claim 10 or a different one. The Examiner will assume that the applicant is referring to the same actuator. 
In claim 19, lines 9-10, the applicant recites “the other portions of the steering assembly”. There is insufficient antecedent basis for this feature in the claim. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Klinger et al. (WO2016187372).



Regarding claim 2, Klinger further discloses that the at least one steering assembly comprises at least one piston assembly (37) configured to house at least one steering actuator (fig 2b).

Regarding claim 3, Klinger further discloses that the steering actuator comprises a piston (35) within the piston assembly to extend or retract to provide a steering offset ([0043]).

Regarding claim 4, Klinger further discloses that the steering actuator comprises an actuatable bias pad (50) ([0043]).



Regarding claim 7, Klinger further discloses that the at least one cutter is on the tool body opposite the at least one steering assembly (fig 1).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Klinger et al. (WO2016187372) as applied to claim 1 above, and further in view of Evans (US 4386669).

Regarding claim 5, Klinger is silent regarding the fact the at least one cutter is radially moveable. Klinger and Evans disclose similar drilling apparatus used to drill wells. 
Evans teaches that the at least one cutter (94) is radially moveable (col 8 line 44- col 9 line 4, fig 4) in order to assist the heel row of the cutting elements in removing the gage corner material (col 9 lines 45-48).
.

Allowable Subject Matter

Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to record is Klinger et al. (WO2016187372).

	Regarding claim 10, 19, and 20, Klinger discloses a bottom hole assembly (20), comprising: a drill bit (18) at a distal end of the bottom hole assembly (fig 1), the drill bit having: a bit body (body of 18, fig 1); and a plurality of cutting elements thereon ([0040]), the plurality of cutting elements including a plurality of gage cutters (17) defining a gage of the bit ([0040], fig 1); and a steering unit (32) at or spaced from a proximal end of the drill bit (fig 1), the steering unit comprising: at least one steering assembly (35, 50) extending from a steering unit body (37) (fig 2b), the at least one 
Klinger is silent regarding the presence of at least one cutter on the steering unit a distance from the at least one steering actuator, the at least one cutter being configured to cut at the same diameter as the plurality of gage cutters or configured to cut at a diameter greater than the plurality of gage cutters as specifically called for in the claimed combination. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bagnell can be reached on 5712726999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        
1/15/2021